DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 76-77, 79, 81, 83, 99, 102 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (US 2016/0106142 A1) in view of Shoseyov et al. (US 2013/0131332 A1).
Regarding claim 76, it is noted that steps i-iii as claimed are directed to alternative limitations. For the sake of examination, alternative (i) is chosen.
Contractor teaches a process for producing a food product by 3D printing (abstract), where the food can be a solid non-gel food such as pasta (paragraphs 44-46), comprising depositing into a desired form (paragraphs 32 and 41), by 3D printing, at least one nutritional material such as protein powder and allowing said deposited material to form into the food product such as final cooking (paragraphs 17, 35, and 37). The protein can be mixed with liquids such as oil and water (carrier) to form a paste (paragraph 25). The printing includes extruding the material with an extrusion system 500 having one or more nozzles, such as an inkjet-type system (figure 5; paragraphs 35-36). Materials can be pre-formed into a mixture (paragraph 32), then the mixture can be laid down layer by layer 504a, 504b, 504c, where the food is deposited onto bed 503 which has been heated (figure 5; paragraph 35). Therefore, each deposited layer is “thermally treated individually, after deposition”, i.e. step (i). Since the prior art teaches the limitation of step i, the limitations of steps ii-iii are construed to not be required.
Contractor et al. does not teach depositing crystalline nano cellulose (CNC) in the form of elongated crystalline rod-like nanoparticles having a length between 100-500 nm, and the CNC being deposited in combination with the protein and liquid carrier. 
Shoseyov et al. teaches a method for making “nano-cellulose whiskers, also known as nano crystalline cellulose (NCC)” (paragraph 16), the NCC is in the form of fibers having a length of 100-500 nm and a width of 10-20 nm (paragraph 71). The fibers are therefore considered to be “elongate…rod-like nanoparticles”. The NCC can be used as a food thickener (paragraph 76), and imparts a “highly ordered structure” which produces unusually high strengths along with a variety of other changes (paragraph 5). It is noted that Applicant’s specification cites the CNC can be made by the process disclosed in Shoseyov et al. (page 7). Therefore, the NCC of Shoseyov et al. is considered to be materially the same as the CNC of the claimed invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Contractor et al. to include the CNC as claimed since the substance is recognized by the art to be used as a food thickener, where Contractor et al. teaches use of emulsions (paragraph 43) and wanting substances which serve to bind disparate phases and that starch and other carbohydrates (cellulose being a complex carbohydrate) offer a level of structural control for a desired texture (paragraphs 44-45), as well as wanting sufficient viscosity to allow the deposited food material to retain its shape after deposition (paragraph 32), and therefore to provide the same thickening (and other disclosed) advantages to the process of Contractor et al., e.g. enhancing stability of the deposited emulsion such that the deposited form does not lose shape prior to heat treatment.
Regarding the limitation of evaporating an amount of the liquid carrier to afford (construed to be synonymous with form) a texturized food product having a texture different from that of the product prior to thermal treatment, Contractor et al. teaches heating can be controlled to cause cooking of the deposited materials, such as heating in an oven at a temperature range of 130-220oC (paragraphs 35, 37), and the product texture can be adjusted as desired by controlling moisture content and thermal processing conditions (paragraphs 44-45). The combination of Contractor et al. with Shoseyov et al. applied above teaches depositing at least one protein and CNC with a liquid carrier such as water. Since the temperature range taught by Contractor et al. for cooking overlaps the range disclosed by Applicant (page 14 first paragraph), and since temperatures above 100oC are known to evaporate water, one of ordinary skill in the art would have reasonably expected the process of the combination to similarly cause evaporation of the carrier as claimed.
Regarding claim 77, Contractor et al. teaches the substances are formulated into a mixture which allows 3D printing (paragraph 32), and the combination applied to claim 76 teaches the advantages of combining CNC with nutritional material. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Contractor et al. to formulate the nutritional material with CNC for the same advantages recited for claim 76 above, and to ensure the CNC is evenly distributed within the mixture as taught by Contractor et al. (paragraph 32).
Regarding claim 79, Contractor et al. teaches flavors and micronutrients such as vitamins and minerals can be included as the food is processed by the printer; “folic acid and lycopene can be supplied directly to the food either during the mixing process before dispersion by the 3D printer…” (paragraphs 22 and 46). The micronutrients and minerals can be stored in storage module 201 (paragraph 22), which feeds to mixing module 400 (paragraph 26), and is then deposited by the 3D printer (paragraphs 32 and 35). Contractor et al. also teaches amino acids (paragraph 17; claim 17).
Regarding claim 81, Contractor et al. teaches the nutrient components are mixed with sufficient water or oil to create a paste of desired viscosity (paragraph 40). The water or oil is construed to be the liquid carrier which forms the paste.
Regarding claim 83, Contractor et al. teaches the mixture can be laid down layer by layer and each layer individually cooked (paragraph 35). The reference also teaches printing with an inkjet-type head having microjets (paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Contractor et al. to deposit the composition drop-wise as claimed as a matter of manufacturing preference since the system of Contractor et al. is capable of performing a drop-wise deposition, and as a matter of shape, size and/or particular design of the printed food.
Regarding claim 99, Contractor et al. teaches the protein source can be eggs (paragraph 17).
Regarding claim 102, the combination applied to claim 76 above teaches the cellulose is CNC. The same combination is applied to claim 102 and would have been obvious for the same reasons stated for claim 76. Furthermore, Olkowski et al. explicitly teaches the gel is formed from pure crystallized cellulose (paragraph 112).
Regarding claim 106, the claim is interpreted to recite the following alternatives: 1) a CO2 laser or Er:YAG laser or 2) heating by any one or more of RF, microwave, IR, or UV irradiation. For the sake of examination, the limitation “IR irradiation” is selected. Contractor et al. teaches final cooking can be done by IR laser (paragraph 37).

Claims 82 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (US 2016/0106142 A1) in view of Shoseyov et al. (US 2013/0131332 A1) as applied to claims 76-77, 79, 81, 83, 99, 102 and 106 above, and further in view of von Hasseln (US 2014/0154378 A1).
Regarding claim 82, the combination applied to claim 76 teaches depositing the pre-mixed nutritional material and CNC is carried out layer by layer as explained in the rejection of claim 76. 
Contractor et al. does not specifically teach each deposited layer is thermally treated individually, after deposition, or carried out drop-wise, wherein each deposited drop is thermally treated. It is noted that the term “or” is interpreted to mean alternative limitations. For the sake of examination, the prior is selected.
Von Hasseln et al. teaches a process for 3D printing food (abstract) where a current or “recently bound” layer of the ejected (deposited) material is cured with thermal energy and selectively fused to previously fused layers (paragraphs 63 and 129). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Contractor et al. to individually treat each deposited layer after deposition since the prior art acknowledges this process for 3D printing of food, in order to produce a product with independently variable food characteristics and maximized food product strength and stability as taught by von Hasseln et al., and therefore to rigidify/stabilize each layer as the product is being formed to prevent premature collapse/deformation, and since selection of any order of performing process steps (i.e. thermal treating during or after depositing) is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 103, Contractor et al. teaches the final cooking can be performed by various types of irradiation such as microwave or infrared heating (paragraph 37), but does not teach a UV module emitting ultraviolet radiation. The limitation “module” is given its broadest reasonable interpretation to mean any device which emits UV radiation.
von Hasseln et al. further teaches that the curing part 600 which applies energy to the food material can be a device which emits ultraviolet light/radiation (paragraphs 49 and 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Contractor et al. to use a UV module emitting ultraviolet radiation since the reference already suggests curing by irradiation, where the prior art acknowledges that UV radiation can also be used for curing printed food products, and therefore as a substitution of art recognized equivalents for the purpose of curing by applying energy to food products.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (US 2016/0106142 A1) in view of Shoseyov et al. (US 2013/0131332 A1) as applied to claims 76-77, 79, 81, 83, 99, 102 and 106 above, and further in view of Modernist Cuisine NPL and Brown et al. (US 2014/0193547 A1).
The limitation “the temperature of the thermal treatment is selected to induce Maillard reaction” is interpreted in view of applicant’s specification to be between 140-185oC (page 14 first paragraph). 
The combination applied to claim 76 does not specifically teach the temperature of the thermal treatment is selected to induce Maillard reaction.
Modernist Cuisine NPL teaches that the Maillard reaction produces flavors and aromas responsible for the characteristic smells of roasting, baking and frying (page 1). 
Brown et al. teaches a method of producing a food product (abstract) which has properties similar to meat (abstract), where components such as sugars and amino acids are added in order to (produce characteristic flavor and fragrance components produced during the cooking process by chemical reactions involving such components, i.e. Maillard reaction as taught by Modernist Cuisine NPL above (paragraphs 362-363). The reference is analogous since it is directed to fabrication of a food product comprising substances similar to those recited by applicant and those recited in Contractor et al. such as proteins and enzymes.
Contractor et al. teaches heating can be controlled to heat the deposited materials, such as heating at a temperature range of 130-220oC (paragraphs 35, 37, and 44-45). The reference further teaches using substances which are required to undergo the Maillard reaction (paragraphs 42 and 49; claim 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Contractor et al. to use a temperature which induces the Maillard reaction since the reference already contemplates flavor customization based on preference (paragraphs 15 and 49), since Modernist Cuisine NPL further teaches that the reaction occurs up to about 180oC (page 4), where Contractor teaches a temperature range encompassing this value, since including compounds into a fabricated food which react to provide characteristic flavor and fragrance produced during the cooking process is known as taught by Brown et al., and since the flavor profile associated with the Maillard reaction is generally known in the art to be preferable for certain types of food, and therefore in order to produce a food product having the desired complex flavors and aromas associated with the Maillard reaction.

Claims 86 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (US 2016/0106142 A1) in view of Shoseyov et al. (US 2013/0131332 A1) as applied to claims 76-77, 79, 81, 83, 99, 102 and 106 above, and further in view of Brown et al. (US 2014/0193547 A1).
Regarding claim 86, the combination applied to claim 76 does not specifically teach the nutritional material and CNC is deposited in a formulation comprising at least one enzyme.
Brown et al. further teaches a method of producing a food product (abstract) comprising protein and fat (paragraph 275), where cross-linking enzymes such as transglutaminase are provided in the product in order to create, stabilize, or bind the desired structure and texture of components in the food (paragraphs 319 and 331).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Contractor et al. to include at least one enzyme since Contractor et al. similarly teaches using proteins and fats to form desired foods (paragraphs 43-45), since enzymes such as transglutaminase are known in the art to be combined with protein in foods, and in order to similarly provide a cross-linking enzyme to create, stabilize, or bind the desired structure and texture of the food components, thereby ensuring the deposited shape is maintained and facilitating production of a food having a desired form and/or mimicking a particular type of food as taught by Brown et al. (paragraph 319).
Regarding claim 98, Contractor et al. teaches a protein isolate, but does not specify that the protein is a plant-based protein.
Brown et al. further teaches using a protein which are isolated and purified from plants in order to produce a food which mimics animal meat (paragraphs 7-9, 19, 80 and 358), and that health benefits of a vegetarian diet are well established (paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Contractor et al. to use a plant based protein since Contractor et al. already suggests using protein which is isolated from a variety of whole food sources (paragraph 17), in order to provide the benefits of a vegetarian diet, and in order to provide the consumer with an option for a particular protein source based on dietary preference and/or requirement (e.g. health, allergy, religious belief, etc.)

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (US 2016/0106142 A1) in view of Shoseyov et al. (US 2013/0131332 A1) and von Hasseln (US 2014/0154378 A1) as applied to claims 76-77, 79, 81, 83, 99, 102-103 and 106 above, and further in view of Lipson et al. (US 2013/0089642 A1).
The limitation “direct ink writing mode” is interpreted in light of the specification to be a mode where the nozzle moves relatively to a deposition tray onto which the composition is extruded.
Contractor et al. does not teach a direct ink writing mode.
Lipson et al. teaches a 3D article fabrication system for edible foodstuffs (abstract; paragraph 12), the system having a material deposition tool comprising a nozzle (paragraph 140) and a substrate (deposition tray) onto which material is deposited (paragraph 10), where the material deposition tool 18 moves relative to substrate 16 to deposit material onto the substrate by various mechanisms such as motors 50A-B, a Cartesian gantry robot, and robotic arms (figure 2; paragraphs 10, 128, and 132-134). Lipson et al. further teaches that the deposition tool can be an inkjet tool (paragraph 143).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Contractor et al. to use a “direct ink writing mode” since a 3D food production system which moves the material deposition tool relative to the deposition tray is known, in order to provide a smaller, lighter machine base without compromising stability and precision or to allow non-planar deposition paths and more complex manipulation of objects fabricated as taught by Lipson et al. (paragraph 133-134), and to combine or substitute art recognized equivalence for the same purpose of 3D food fabrication, see MPEP 2144.06.I and II.

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (US 2016/0106142 A1) in view of Shoseyov et al. (US 2013/0131332 A1) and Yang et al. (US 6,280,785 B1).
The combination applied to claim 76 above teaches a process for producing a solid non-gel food product as recited for said claim. The same combination is applied to claim 108 and would have been obvious for the same reasons stated above. The difference between the claims is that claim 108 further recites the protein and the CNC are not mixed prior to being supplied to a nozzle of the extruder. Contractor does not teach this feature.
Yang et al. teaches a method for making three-dimensional foods (abstract) comprising a print head having food composition supplied from a first container 170 to nozzles 188A-B, where colorants can be supplied from separate containers 192A-B directly to the nozzles in order to allow different colors to be incorporated into the food composition (figure 4; column 10 line 66 to column 11 line 19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Contractor et al. such that the CNC and protein are not mixed prior to being supplied to a nozzle of the extruder in order to similarly control the relative amounts of each material used for specific parts of the food object, thereby allowing areas of varying texture or support.

Response to Arguments
Applicant’s arguments with respect to Olkowski et al. have been considered but are moot because amended claim 76 necessitated new grounds of rejection, and Olkowski et al. is no longer relied upon in said rejection.
Regarding Applicant’s arguments with respect to new claim 108, the limitations within said claim are addressed by Yang et al.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/           Examiner, Art Unit 1792                                                                                                                                                                                             								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792